 
ZNOMICS, INC. 
2002 STOCK INCENTIVE PLAN


1. Establishment, Purpose and Types of Awards


ZNOMCIS, INC., a Delaware corporation (the “Company”), hereby establishes the
ZNOMICS, INC. 200[1] STOCK INCENTIVE PLAN (the “Plan”). The purpose of the Plan
is to promote the long-term growth and profitability of the Company by
(i) providing key people with incentives to improve stockholder value and to
contribute to the growth and financial success of the Company, and (ii) enabling
the Company to attract, retain and reward the best-available persons. 


The Plan permits the granting of stock options (including incentive stock
options qualifying under Code section 422 and nonqualified stock options), stock
appreciation rights, restricted or unrestricted stock awards, phantom stock,
performance awards, other stock-based awards, or any combination of the
foregoing.


2.    Definitions


Under this Plan, except where the context otherwise indicates, the following
definitions apply:


(a)    “Administrator” means the Board or committee(s) appointed by the Board
that administers the Plan in accordance with Section 3 hereof.


(b)    “Affiliate” means any entity, whether now or hereafter existing, which
controls, is controlled by, or is under common control with, the Company
(including, but not limited to, joint ventures, limited liability companies, and
partnerships). For this purpose, “control” shall mean ownership of 50% or more
of the total combined voting power or value of all classes of stock or interests
of the entity.


(c)    “Award” means any stock option, stock appreciation right, stock award,
phantom stock award, performance award, or other stock-based award.


(d)    “Board” means the Board of Directors of the Company.


(e)    “Change in Control” means: (i) the acquisition (other than from the
Company) in one or more transactions by any Person, as defined in this
Section 2(e), of the beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act of 1934, as amended) of 50% or
more of (A) the then outstanding shares of the securities of the Company, or
(B) the combined voting power of the then outstanding securities of the Company
entitled to vote generally in the election of directors (the “Company Voting
Stock”); (ii) the closing of a sale or other conveyance of all or substantially
all of the assets of the Company; or (iii) the effective time of any merger,
share exchange, consolidation, or other business combination of the Company if
immediately after such transaction persons who hold a majority of the
outstanding voting securities entitled to vote generally in the election of
directors of the surviving entity (or the entity owning 100% of such surviving
entity) are not persons who, immediately prior to such transaction, held the
Company Voting Stock; provided, however, that a Change in Control shall not
include a public offering of capital stock of the Company. For purposes of this
Section 2(e), a “Person” means any individual, entity or group within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended, other than: employee benefit plans sponsored or maintained by the
Company and corporations controlled by the Company.


(f)    “Code” means the Internal Revenue Code of 1986, as amended, and any
regulations promulgated thereunder.


(g)    “Common Stock” means shares of common stock of the Company, par value of
$0.01 per share.


(h)    “Fair Market Value” means, with respect to a share of the Company’s
Common Stock for any purpose on a particular date, the value determined by the
Administrator in good faith. However, if the Common Stock is registered under
Section 12(b) or 12(g) of the Securities Exchange Act of 1934,
 

--------------------------------------------------------------------------------


 
as amended, and listed for trading on a national exchange or market, “Fair
Market Value” means, as applicable, (i) either the closing price or the average
of the high and low sale price on the relevant date, as determined in the
Administrator’s discretion, quoted on the New York Stock Exchange, the American
Stock Exchange, or the Nasdaq National Market; (ii) the last sale price on the
relevant date quoted on the Nasdaq SmallCap Market; (iii) the average of the
high bid and low asked prices on the relevant date quoted on the Nasdaq OTC
Bulletin Board Service or by the National Quotation Bureau, Inc. or a comparable
service as determined in the Administrator’s discretion; or (iv) if the Common
Stock is not quoted by any of the above, the average of the closing bid and
asked prices on the relevant date furnished by a professional market maker for
the Common Stock, or by such other source, selected by the Administrator. If no
public trading of the Common Stock occurs on the relevant date but the shares
are so listed, then Fair Market Value shall be determined as of the next
preceding date on which trading of the Common Stock does occur. For all purposes
under this Plan, the term “relevant date” as used in this Section 2(h) means
either the date as of which Fair Market Value is to be determined or the next
preceding date on which public trading of the Common Stock occurs, as determined
in the Administrator’s discretion.
 
(i)    “Grant Agreement” means a written document memorializing the terms and
conditions of an Award granted pursuant to the Plan and shall incorporate the
terms of the Plan.


3.    Administration


(a)    Administration of the Plan. The Plan shall be administered by the Board
or by such committee or committees as may be appointed by the Board from time to
time (the Board, committee or committees hereinafter referred to as the
“Administrator”).


(b)    Powers of the Administrator. The Administrator shall have all the powers
vested in it by the terms of the Plan, such powers to include authority, in its
sole and absolute discretion, to grant Awards under the Plan, prescribe Grant
Agreements evidencing such Awards and establish programs for granting Awards.


The Administrator shall have full power and authority to take all other actions
necessary to carry out the purpose and intent of the Plan, including, but not
limited to, the authority to: (i) determine the eligible persons to whom, and
the time or times at which Awards shall be granted; (ii) determine the types of
Awards to be granted; (iii) determine the number of shares to be covered by or
used for reference purposes for each Award; (iv) impose such terms, limitations,
restrictions and conditions upon any such Award as the Administrator shall deem
appropriate; (v) modify, amend, extend or renew outstanding Awards, or accept
the surrender of outstanding Awards and substitute new Awards (provided however,
that, except as provided in Section 6 or 7(d) of the Plan, any modification that
would materially adversely affect any outstanding Award shall not be made
without the consent of the holder); (vi) accelerate or otherwise change the time
in which an Award may be exercised or becomes payable and to waive or accelerate
the lapse, in whole or in part, of any restriction or condition with respect to
such Award, including, but not limited to, any restriction or condition with
respect to the vesting or exercisability of an Award following termination of
any grantee’s employment or other relationship with the Company; (vii) establish
objectives and conditions, if any, for earning Awards and determining whether
Awards will be paid after the end of a performance period; and (viii) for any
purpose, including but not limited to, qualifying for preferred tax treatment
under foreign tax laws or otherwise complying with the regulatory requirements
of local or foreign jurisdictions, to establish, amend, modify, administer or
terminate sub-plans, and prescribe, amend and rescind rules and regulations
relating to such sub-plans.


The Administrator shall have full power and authority, in its sole and absolute
discretion, to administer and interpret the Plan, Grant Agreements and all other
documents relevant to the Plan and Awards issued thereunder, and to adopt and
interpret such rules, regulations, agreements, guidelines and instruments for
the administration of the Plan and for the conduct of its business as the
Administrator deems necessary or advisable.


(c) Non-Uniform Determinations. The Administrator’s determinations under the
Plan (including without limitation, determinations of the persons to receive
Awards, the form, amount and
 
2

--------------------------------------------------------------------------------


 
timing of such Awards, the terms and provisions of such Awards and the Grant
Agreements evidencing such Awards) need not be uniform and may be made by the
Administrator selectively among persons who receive, or are eligible to receive,
Awards under the Plan, whether or not such persons are similarly situated.


(d) Limited Liability. To the maximum extent permitted by law, no member of the
Administrator shall be liable for any action taken or decision made in good
faith relating to the Plan or any Award thereunder.


(e) Indemnification. To the maximum extent permitted by law and by the Company’s
charter and by-laws, the members of the Administrator shall be indemnified by
the Company in respect of all their activities under the Plan.


(f) Effect of Administrator’s Decision. All actions taken and decisions and
determinations made by the Administrator on all matters relating to the Plan
pursuant to the powers vested in it hereunder shall be in the Administrator’s
sole and absolute discretion and shall be conclusive and binding on all parties
concerned, including the Company, its stockholders, any participants in the Plan
and any other employee, consultant, or director of the Company, and their
respective successors in interest.


4.    Shares Available for the Plan


Subject to adjustments as provided in Section 7(d) of the Plan, the shares of
Common Stock that may be issued with respect to Awards granted under the Plan
shall not exceed an aggregate of 340,000 shares of Common Stock. The Company
shall reserve such number of shares for Awards under the Plan, subject to
adjustments as provided in Section 7(d) of the Plan. If any Award, or portion of
an Award, under the Plan expires or terminates unexercised, becomes
unexercisable or is forfeited or otherwise terminated, surrendered or canceled
as to any shares, or if any shares of Common Stock are surrendered to the
Company in connection with any Award (whether or not such surrendered shares
were acquired pursuant to any Award), or if any shares are withheld by the
Company, the shares subject to such Award and the surrendered and withheld
shares shall thereafter be available for further Awards under the Plan;
provided, however, that any such shares that are surrendered to or withheld by
the Company in connection with any Award or that are otherwise forfeited after
issuance shall not be available for purchase pursuant to incentive stock options
intended to qualify under Code section 422.


5.    Participation


Participation in the Plan shall be open to all employees, officers, and
directors of, and other individuals providing bona fide services to or for the
Company, or of any Affiliate of the Company, as may be selected by the
Administrator from time to time.


6.    Awards


The Administrator, in its sole discretion, establishes the terms of all Awards
granted under the Plan. Awards may be granted individually or in tandem with
other types of Awards. All Awards are subject to the terms and conditions
provided in the Grant Agreement. The Administrator may permit or require a
recipient of an Award to defer such individual’s receipt of the payment of cash
or the delivery of Common Stock that would otherwise be due to such individual
by virtue of the exercise of, payment of, or lapse or waiver of restrictions
respecting, any Award. If any such payment deferral is required or permitted,
the Administrator shall, in its sole discretion, establish rules and procedures
for such payment deferrals.


(a)    Stock Options. The Administrator may from time to time grant to eligible
participants Awards of incentive stock options as that term is defined in Code
section 422 or nonstatutory stock options; provided, however, that Awards of
incentive stock options shall be limited to employees of the Company or of any
current or hereafter existing “parent corporation” or “subsidiary corporation,”
as defined in Code sections 424(e) and (f), respectively, of the Company.
Options intended to qualify as incentive stock options under Code section 422
must have an exercise price at least equal to Fair Market Value as of the date
of grant, but nonstatutory stock options may be granted with an exercise
 
3

--------------------------------------------------------------------------------


 
price less than Fair Market Value. No stock option shall be an incentive stock
option unless so designated by the Administrator at the time of grant or in the
Grant Agreement evidencing such stock option.


(b)    Stock Appreciation Rights. The Administrator may from time to time grant
to eligible participants Awards of Stock Appreciation Rights (“SAR”). An SAR
entitles the grantee to receive, subject to the provisions of the Plan and the
Grant Agreement, a payment having an aggregate value equal to the product of
(i) the excess of (A) the Fair Market Value on the exercise date of one share of
Common Stock over (B) the base price per share specified in the Grant Agreement,
times (ii) the number of shares specified by the SAR, or portion thereof, which
is exercised. Payment by the Company of the amount receivable upon any exercise
of an SAR may be made by the delivery of Common Stock or cash, or any
combination of Common Stock and cash, as determined in the sole discretion of
the Administrator. If upon settlement of the exercise of an SAR a grantee is to
receive a portion of such payment in shares of Common Stock, the number of
shares shall be determined by dividing such portion by the Fair Market Value of
a share of Common Stock on the exercise date. No fractional shares shall be used
for such payment and the Administrator shall determine whether cash shall be
given in lieu of such fractional shares or whether such fractional shares shall
be eliminated.


(c)    Stock Awards. The Administrator may from time to time grant restricted or
unrestricted stock Awards to eligible participants in such amounts, on such
terms and conditions, and for such consideration, including no consideration or
such minimum consideration as may be required by law, as it shall determine. A
stock Award may be paid in Common Stock, in cash, or in a combination of Common
Stock and cash, as determined in the sole discretion of the Administrator.


(d)    Phantom Stock. The Administrator may from time to time grant Awards to
eligible participants denominated in stock-equivalent units (“phantom stock”) in
such amounts and on such terms and conditions as it shall determine. Phantom
stock units granted to a participant shall be credited to a bookkeeping reserve
account solely for accounting purposes and shall not require a segregation of
any of the Company’s assets. An Award of phantom stock may be settled in Common
Stock, in cash, or in a combination of Common Stock and cash, as determined in
the sole discretion of the Administrator. Except as otherwise provided in the
applicable Grant Agreement, the grantee shall not have the rights of a
stockholder with respect to any shares of Common Stock represented by a phantom
stock unit solely as a result of the grant of a phantom stock unit to the
grantee.


(e)    Performance Awards. The Administrator may, in its discretion, grant
performance awards which become payable on account of attainment of one or more
performance goals established by the Administrator. Performance awards may be
paid by the delivery of Common Stock or cash, or any combination of Common Stock
and cash, as determined in the sole discretion of the Administrator. Performance
goals established by the Administrator may be based on the Company’s or an
Affiliate’s operating income or one or more other business criteria selected by
the Administrator that apply to an individual or group of individuals, a
business unit, or the Company or an Affiliate as a whole, over such performance
period as the Administrator may designate.


(f)    Other Stock-Based Awards. The Administrator may from time to time grant
other stock-based awards to eligible participants in such amounts, on such terms
and conditions, and for such consideration, including no consideration or such
minimum consideration as may be required by law, as it shall determine. Other
stock-based awards may be denominated in cash, in Common Stock or other
securities, in stock-equivalent units, in stock appreciation units, in
securities or debentures convertible into Common Stock, or in any combination of
the foregoing and may be paid in Common Stock or other securities, in cash, or
in a combination of Common Stock or other securities and cash, all as determined
in the sole discretion of the Administrator.


7. Miscellaneous


(a)    Withholding of Taxes. Grantees and holders of Awards shall pay to the
Company or its Affiliate, or make provision satisfactory to the Administrator
for payment of, any taxes required to be withheld in respect of Awards under the
Plan no later than the date of the event creating the tax liability. The Company
or its Affiliate may, to the extent permitted by law, deduct any such tax
obligations from
 
4

--------------------------------------------------------------------------------


 
any payment of any kind otherwise due to the grantee or holder of an Award. In
the event that payment to the Company or its Affiliate of such tax obligations
is made in shares of Common Stock, such shares shall be valued at Fair Market
Value on the applicable date for such purposes and shall not exceed in amount
the minimum statutory tax withholding obligation.


(b)    Loans. The Company or its Affiliate may make or guarantee loans to
grantees to assist grantees in exercising Awards and satisfying any withholding
tax obligations.


(c)    Transferability. Except as otherwise determined by the Administrator, and
in any event in the case of an incentive stock option or a stock appreciation
right granted with respect to an incentive stock option, no Award granted under
the Plan shall be transferable by a grantee otherwise than by will or the laws
of descent and distribution. Unless otherwise determined by the Administrator in
accord with the provisions of the immediately preceding sentence, an Award may
be exercised during the lifetime of the grantee, only by the grantee or, during
the period the grantee is under a legal disability, by the grantee’s guardian or
legal representative.


(d)    Adjustments for Corporate Transactions and Other Events.
 

 
(i)
Stock Dividend, Stock Split and Reverse Stock Split. In the event of a stock
dividend of, or stock split or reverse stock split affecting, the Common Stock,
(A) the maximum number of shares of such Common Stock as to which Awards may be
granted under this Plan, as provided in Section 4 of the Plan, and (B) the
number of shares covered by and the exercise price and other terms of
outstanding Awards, shall, without further action of the Board, be adjusted to
reflect such event unless the Board determines, at the time it approves such
stock dividend, stock split or reverse stock split, that no such adjustment
shall be made. The Administrator may make adjustments, in its discretion, to
address the treatment of fractional shares and fractional cents that arise with
respect to outstanding Awards as a result of the stock dividend, stock split or
reverse stock split.

 

 
(ii)
Non-Change in Control Transactions. Except with respect to the transactions set
forth in Section 7(d)(i), in the event of any change affecting the Common Stock,
the Company or its capitalization, by reason of a spin-off, split-up, dividend,
recapitalization, merger, consolidation or share exchange, other than any such
change that is part of a transaction resulting in a Change in Control of the
Company, the Administrator, in its discretion and without the consent of the
holders of the Awards, may make appropriate adjustments to the maximum number
and kind of shares reserved for issuance or with respect to which Awards may be
granted under the Plan as provided in Section 4 of the Plan; and (B) any
adjustments in outstanding Awards, including but not limited to modifying the
number, kind and price of securities subject to Awards.

 

 
(iii)
Change in Control Transactions. In the event of any transaction resulting in a
Change in Control of the Company, outstanding stock options and SARs under this
Plan will terminate upon the effective time of such Change in Control unless
provision is made in connection with the transaction for the continuation or
assumption of such Awards by, or for the substitution of the equivalent awards
of, the surviving or successor entity or a parent thereof. In the event of such
termination, the holders of stock options and SARs under the Plan will be
permitted, for a period of at least ten days prior to the anticipated effective
time of the Change in Control, to exercise all portions of such Awards that are
then exercisable or which become exercisable upon or prior to the effective time
of the Change in Control; provided, however, that any such exercise of any
portion of such an Award which becomes exercisable as a result of such Change in
Control shall be deemed to occur immediately prior to the effective time of such
Change in Control.

 
5

--------------------------------------------------------------------------------


 

 
(iv)
Unusual or Nonrecurring Events. The Administrator is authorized to make, in its
discretion and without the consent of holders of Awards, adjustments in the
terms and conditions of, and the criteria included in, Awards in recognition of
unusual or nonrecurring events affecting the Company, or the financial
statements of the Company or any Affiliate, or of changes in applicable laws,
regulations, or accounting principles, whenever the Administrator determines
that such adjustments are appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan. 

 
(e)    Substitution of Awards in Mergers and Acquisitions. Awards may be granted
under the Plan from time to time in substitution for awards held by employees,
officers, consultants or directors of entities who become or are about to become
employees, officers, consultants or directors of the Company or an Affiliate as
the result of a merger or consolidation of the employing entity with the Company
or an Affiliate, or the acquisition by the Company or an Affiliate of the assets
or stock of the employing entity. The terms and conditions of any substitute
Awards so granted may vary from the terms and conditions set forth herein to the
extent that the Administrator deems appropriate at the time of grant to conform
the substitute Awards to the provisions of the awards for which they are
substituted.


(f)    Other Agreements. As a condition precedent to the grant of any Award
under the Plan, the exercise pursuant to such an Award, or to the delivery of
certificates for shares issued pursuant to any Award, the Administrator may
require the grantee or the grantee’s successor or permitted transferee, as the
case may be, to become a party to a stock restriction agreement, shareholders’
agreement, voting trust agreement or other agreements regarding the Common Stock
of the Company in such form(s) as the Administrator may determine from time to
time.


(g)    Termination, Amendment and Modification of the Plan. The Board may
terminate, amend or modify the Plan or any portion thereof at any time.


(h)    Non-Guarantee of Employment or Service. Nothing in the Plan or in any
Grant Agreement thereunder shall confer any right on an individual to continue
in the service of the Company or shall interfere in any way with the right of
the Company to terminate such service at any time with or without cause or
notice and whether or not such termination results in (i) the failure of any
Award to vest; (ii) the forfeiture of any unvested or vested portion of any
Award; and/or (iii) any other adverse effect on the individual’s interests under
the Plan.


(i)    Compliance with Securities Laws; Listing and Registration. If at any time
the Administrator determines that the delivery of Common Stock under the Plan is
or may be unlawful under the laws of any applicable jurisdiction, or Federal or
state securities laws, the right to exercise an Award or receive shares of
Common Stock pursuant to an Award shall be suspended until the Administrator
determines that such delivery is lawful. The Company shall have no obligation to
effect any registration or qualification of the Common Stock under Federal,
state or foreign laws.


The Company may require that a grantee, as a condition to exercise of an Award,
and as a condition to the delivery of any share certificate, make such written
representations (including representations to the effect that such person will
not dispose of the Common Stock so acquired in violation of Federal, state or
foreign securities laws) and furnish such information as may, in the opinion of
counsel for the Company, be appropriate to permit the Company to issue the
Common Stock in compliance with applicable Federal, state or foreign securities
laws. The stock certificates for any shares of Common Stock issued pursuant to
this Plan may bear a legend restricting transferability of the shares of Common
Stock unless such shares are registered or an exemption from registration is
available under the Securities Act of 1933, as amended, and applicable state or
foreign securities laws.


(j) No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company and a grantee or any other person. To the
extent that any grantee or other person acquires a right to receive payments
from the Company pursuant to an Award, such right shall be no greater than the
right of any unsecured general creditor of the Company.
 
6

--------------------------------------------------------------------------------




(k) Governing Law. The validity, construction and effect of the Plan, of Grant
Agreements entered into pursuant to the Plan, and of any rules, regulations,
determinations or decisions made by the Administrator relating to the Plan or
such Grant Agreements, and the rights of any and all persons having or claiming
to have any interest therein or thereunder, shall be determined exclusively in
accordance with applicable federal laws and the laws of the State of Oregon,
without regard to its conflict of laws principles.


(l) Effective Date; Termination Date. The Plan is effective as of the date on
which the Plan is adopted by the Board, subject to approval of the stockholders
within twelve months before or after such date. No Award shall be granted under
the Plan after the close of business on the day immediately preceding the tenth
anniversary of the effective date of the Plan, or if earlier, the tenth
anniversary of the date this Plan is approved by the stockholders. Subject to
other applicable provisions of the Plan, all Awards made under the Plan prior to
such termination of the Plan shall remain in effect until such Awards have been
satisfied or terminated in accordance with the Plan and the terms of such
Awards.
 
7

--------------------------------------------------------------------------------



APPENDIX A
PROVISIONS FOR CALIFORNIA RESIDENTS


With respect to Awards granted to California residents prior to a public
offering of capital stock of the Company that is effected pursuant to a
registration statement filed with, and declared effective by, the Securities and
Exchange Commission under the Securities Act of 1933 and only to the extent
required by applicable law, the following provisions shall apply notwithstanding
anything in the Plan or a Grant Agreement to the contrary:


1.    No such persons shall be entitled to receive Awards in the form of any
stock appreciation rights or phantom stock.


2.    With respect to any Award granted in the form of a stock option pursuant
to Section 6(a) of the Plan:


(a)    The Award shall provide an exercise price which is not less than 85% of
the Fair Market Value of the stock at the time the option is granted, except
that the price shall be 110% of the Fair Market Value in the case of any person
who owns stock possessing more than 10% of the total combined voting power of
all classes of stock of the issuing corporation or its parent or subsidiary
corporations.


(b)    The exercise period shall be no more than 120 months from the date the
option is granted.


(c)    The options shall be non-transferable other than by will, by the laws of
descent and distribution, by instrument to an inter vivos or testamentary trust
in which the options are to be passed to beneficiaries upon the death of the
trustor (settlor), or by gift to “immediate family” as that term is defined in
17 C.F.R. 240.16a-1(e).


(d)    The Award recipient shall have the right to exercise at the rate of at
least 20% per year over 5 years from the date the option is granted, subject to
reasonable conditions such as continued employment. However, if an option is
granted to officers, directors, or consultants of the Company or the issuer of
the underlying security or any of its affiliates, the option may become fully
exercisable, subject to reasonable conditions such as continued employment, at
any time or during any period established by the issuer of the option or the
issuer of the underlying security or any of its affiliates.


(e)    Unless employment is terminated for “cause” as defined by applicable law,
the terms of the Plan or Grant Agreement or a contract of employment, the right
to exercise the option in the event of termination of employment, to the extent
that the Award recipient is otherwise entitled to exercise on the date
employment terminates, will be as follows:


(1) At least 6 months from the date of termination if termination was caused by
death or disability.


(2) At least 30 days from the date of termination if termination was caused by
other than death or disability.


3.    The Company’s shareholders must approve the Plan within 12 months before
or after the date the Plan is adopted. Any option exercised before shareholder
approval is obtained must be rescinded if shareholder approval is not obtained
within 12 months before or after the Plan is adopted. Such shares shall not be
counted in determining whether such approval is obtained.


4.    At the discretion of the Administrator, the Company may reserve to itself
and/or its assignee(s) in the Grant Agreement or Stock Restriction Agreement a
right to repurchase shares held by an Award recipient following such Award
recipient’s termination at any time within 90 days after such Award recipient’s
termination date (or in the case of securities issued upon exercise of an option
after the termination date, within 90 days after the date of such exercise) for
cash and/or cancellation of purchase money indebtedness, at: (A) with respect to
vested shares, the Fair Market Value of such shares on the Award recipient’s
termination date; provided that such right to repurchase vested shares
terminates when the Company’s securities have become publicly traded; or
(B) with respect to unvested shares, the Award recipient’s exercise price,
provided, that to the extent the Award recipient is not an officer, director or
consultant of the Company or of a Parent or Subsidiary
 
A - 1

--------------------------------------------------------------------------------


 
of the Company such right to repurchase unvested shares at the exercise price
lapses at the rate of at least 20% per year over 5 years from the date of the
grant of the option.
 
5.    The Company will provide financial statements to each Award recipient
annually during the period such individual has Awards outstanding, or as
otherwise required under Section 260.146.46 of Title 10 of the California Code
of Regulations. Notwithstanding the foregoing, the Company will not be required
to provide such financial statements to Award recipients when issuance is
limited to key employees whose services in connection with the Company assure
them access to equivalent information.


6.    The Company will comply with Section 260.140.1 of Title 10 of the
California Code of Regulations with respect to the voting rights of Common
Stock.


7.    The Plan is intended to comply with Section 25102(o) of the California
Corporations Code. Any provision of this Plan which is inconsistent with Section
25102(o), including without limitation any provision of this Plan that is more
restrictive than would be permitted by Section 25102(o) as amended from time to
time, shall, without further act or amendment by the Board, be reformed to
comply with the provisions of Section 25102(o). If at any time the Administrator
determines that the delivery of Common Stock under the Plan is or may be
unlawful under the laws of any applicable jurisdiction, or federal or state
securities laws, the right to exercise an Award or receive shares of Common
Stock pursuant to an Award shall be suspended until the Administrator determines
that such delivery is lawful. The Company shall have no obligation to effect any
registration or qualification of the Common Stock under federal or state laws.